Citation Nr: 0502919	
Decision Date: 02/07/05    Archive Date: 02/15/05	

DOCKET NO.  03-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for chronic sinusitis. 

3.  Entitlement to an initial rating in excess of 10 percent 
for impingement syndrome, left shoulder (minor). 

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 23, 
1981 to February 28, 2002.  

This matter arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota.  

The M&ROC, in pertinent part, denied entitlement to service 
connection for bilateral hearing loss and sinusitis, and 
granted entitlement to service connection for left shoulder 
impingement with assignment of a noncompensable evaluation, 
and degenerative joint disease of the left knee with 
assignment of a 10 percent rating, both effective March 1, 
2002, the day following the date of separation from active 
service.  

In February 2003 the M&ROC granted entitlement to an 
increased (compensable) evaluation for left shoulder 
impingement syndrome effective March 1, 2002, and affirmed 
the noncompensable evaluation for degenerative joint disease 
of the left knee.

The issues of entitlement to initial increased ratings for 
left shoulder impingement syndrome and degenerative joint 
disease of the left knee are addressed in the Remand section 
of this decision, and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues of the veteran's entitlement to 
service connection for chronic sinusitis and bilateral 
hearing loss has been obtained.

2.  The veteran does not currently a hearing loss in either 
ear recognized as a disability for VA compensation purposes.  

3.  The probative and competent medical evidence of record 
establishes that the veteran does not have chronic sinusitis 
which has been linked to his active service on any basis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is denied as a matter of law.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103(A), 
5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.385 
(2004); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The claim of entitlement to service connection for 
chronic sinusitis is denied as a matter of law.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  


General Service Connection

Criteria

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If not shown in service, service connection may be granted 
for bilateral sensorineural hearing loss if this disability 
is shown to be disabling to a compensable degree during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).  The 
CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. §§ 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2004).  


Service Connection for Bilateral Hearing Loss

In the instant case, the evidence of record fails to reflect 
clinical findings indicative of bilateral hearing loss for VA 
purposes.  Service medical records indicate that the 
veteran's hearing was tested in conjunction with his 
retirement from military service.  


In November 2001, his hearing was observed to be normal for 
VA purposes, notwithstanding that moderately high frequency 
hearing loss was diagnosed.  Similarly, during a VA 
audiological examination in April 2002, average pure tone 
thresholds for both of the veteran's ears was at 16.  
Parenthetically, none of the pure tone thresholds measured 
for either ear at 1,000 through 4,000 Hertz exceeded 20 
decibels.  In addition, the veteran's speech recognition was 
at 100 percent for each ear.  

Notwithstanding diagnosis of high frequency hearing loss, the 
results of audiometric testing simply do not meet the 
thresholds requirements for the establishment of the presence 
of this disability for VA purposes.  See 38 C.F.R. § 3.385.  

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted evidence of a 
hearing loss in either ear for the purpose of VA compensation 
benefits, muchless a competent medical opinion linking such 
hearing loss to service on any basis.  The only support for 
this claim is found in the veteran's statements on file.  He 
is not qualified to render a medical diagnosis or a medical 
opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).



Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for bilateral hearing 
loss, as such disorder for the purpose of VA compensation 
under the law is not shown to exist.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Service Connection for Chronic Sinusitis

Of note is that the veteran has been granted service 
connection for headaches of a sinus component and allergic 
rhinitis.  However, service medical records are negative for 
either diagnosis or treatment of sinusitis during military 
service.  

Records of the veteran's VA physical examination and private 
treatment also have been considered.  However, these also are 
negative for either clinical findings or diagnosis of 
sinusitis.  Moreover, X-ray studies of the veteran's sinuses 
both in service and during VA examination were within normal 
limits.  

As with the veteran's claimed bilateral hearing loss, service 
connection is not warranted for chronic sinusitis because the 
record fails to indicate the presence of the disability 
claimed.  Absent a "disability" separate and apart from the 
sinus headaches and allergic rhinitis for which service 
connection has already been granted, the Board finds no 
reasonable basis for a grant of service connection for the 
disorder claimed.  

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted evidence of chronic 
sinusitis, muchless a competent medical opinion linking such 
to service on any basis.  The only support for this claim is 
found in the veteran's statements on file.  He is not 
qualified to render a medical diagnosis or a medical opinion.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC held that 
a witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for chronic sinusitis, 
as such disorder for the purpose of VA compensation under the 
law is not shown to exist.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic sinusitis.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for chronic sinusitis is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The veteran had VA orthopedic examinations in April 2002 and 
February 2003.  During the former, the examiner noted that 
veteran experienced left knee pain during range of motion 
testing.  This was evidenced by facial grimacing with 
exercise.  Meanwhile, during the latter, excessive 
fatigability with exercise was observed following range of 
motion testing of the veteran's left shoulder.  Of note is 
that the claims file was not available to the examining 
physician during the February 2003 orthopedic examination.  

No further commentary as to functional loss due to pain, 
weakness, or excessive fatigability was provided by the 
examiners other than that already indicated.  The criteria of 
38 C.F.R. §§ 4.40, 4.45, 4.59, have not been fully addressed 
by the examining physicians.  



Moreover, the examiners did not indicate the severity of 
these manifestations, vis-à-vis the appellant's ability to 
perform average employment in a civilian occupation.  See 
DeLuca v. Brown, 8 Vet. App. 206-207, 1995.  

The fact that the February 2003 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107, and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In view of the foregoing, the issues of the initial 
evaluations to be assigned for the veteran's left shoulder 
impingement syndrome and degenerative joint disease of the 
left knee are REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has REMANDED to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


2.  The VBA AMC should contact the 
veteran and request that he identify all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
left shoulder and left knee disabilities 
since February 2003.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records 
should be requested directly from the 
health care providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
should notify the veteran that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  

4.  The VBA AMC should arrange for a VA 
orthopedic examination of the veteran for 
the purpose of ascertaining the current 
nature and extent of severity of his 
impingement syndrome of the left shoulder 
and degenerative joint disease of the 
left knee.  

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2004), and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a) Do the service-connected left 
shoulder and left knee disabilities cause 
weakened movement, excess fatigability, 
and incoordination and, if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civilian occupation?  

(b) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
physically manifested on movement of the 
veteran's left shoulder and left knee, 
the presence and degree of, or absence 
of, muscle atrophy attributable to either 
of these joints, the presence or absence 
of changes in condition of the skin 
indicative of disuse, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the left shoulder 
and left knee disabilities.  

(c)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by either of the veteran's 
aforementioned service-connected left 
shoulder and left knee disabilities, and 
if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
disassociated from the impairment caused 
by the service-connected left shoulder 
and left knee disabilities.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and must address the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to, and 
in complete compliance with, the 
directives of this REMAND, and if they 
are not, the VBA AMC should implement 
corrective procedures.  
The Board errors as a matter of law when 
it fails to ensure compliance, and 
further REMAND will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After taking any development deemed 
essential in addition to that specified 
above, the VBA AMC should readjudicate 
the claims of entitlement to initial 
increased disability evaluations assigned 
for left shoulder impingement syndrome 
and degenerative joint disease of the 
left knee.  In so doing, the VBA AMC 
should document his consideration of the 
applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, and 4.59 
(2004).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for initial 
increased evaluations, and may result in their denial.  
38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


